Citation Nr: 0320884	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  01-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to service connection for left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969 and from February 1971 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Some of the evidence considered herein was obtained pursuant 
to development undertaken by the Board.  In so far as the 
claim decided herein has been granted by the Board, the Board 
has determined that there is no prejudice to the veteran as a 
result of the Board deciding this claim without first 
remanding it for RO consideration in light of the newly 
developed evidence. 

The issue of entitlement to service connection for left hip 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's right hip disability originated during his 
active service.


CONCLUSION OF LAW

Right hip disability was incurred during active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he was 
diagnosed with right trochanteric bursitis in August 1981.  
The veteran complained of pain with abduction and adduction 
and tight hamstrings over the trochanteric area.  Moist heat 
ultrasound was prescribed.  On discharge the veteran endorsed 
swollen or painful joints.

At a VA examination in March 1983, the veteran reported no 
complaints regarding his hips.  The examination did not 
address the veteran's hips and no diagnosis with regard to 
his hips was made.

The veteran submitted a claim of entitlement to service 
connection for a hip condition in June 2000.  He stated that 
the condition had become worse since his last VA examination.  
Although a VA orthopedic examination was conducted in August 
2000, the veteran's hips were not assessed.

A further VA orthopedic examination was carried out in March 
2001.  The veteran reported that he had begun to experience 
problems with his hips in 1980.  He stated that his left hip 
would lock up.  The examiner noted tenderness to the 
trochanteric bursa, with no tenderness along the 
intertrochanteric band.  The assessment was mechanical left 
hip pain with no evidence of severe arthrosis.  X-rays 
revealed minimal degenerative joint disease of the left hip.  
In an addendum, the examiner indicated that he did not have a 
sound medical diagnosis for the veteran's mechanical left hip 
pain.

In his substantive appeal, the veteran maintained that the 
joint problems in his lower body dated to November 1973, when 
he was required to run in combat boots three times per week.  
He stated that not all of the problems he had were so painful 
that he sought treatment, but that he had experienced trouble 
with his hips, feet, knees, ankles and lower back since 1979.

Pursuant to development ordered by the Board, a VA 
examination was conducted in July 2003.  The veteran reported 
current complaints pertaining to his hips.  He indicated that 
he had been treated for one of his hips in service but did 
not remember which one.  He indicated that although he had 
been experiencing pain during service, he did not report it 
for fear of being put on profile.  He noted that he worked as 
an emergency technical advisor for the Air Force and that his 
hip disability interfered with his ability to stoop and bend.  
On physical examination, the veteran ambulated slowly and had 
some difficulty arising from the chair.  Flexion on the right 
was limited.  There was pain on range of motion bilaterally.  
X-rays disclosed degenerative joint disease.  The assessment 
was bilateral chronic hip strain with limitation of function 
due to pain.  The examiner opined that the veteran's right 
hip disability originated during service or was otherwise 
etiologically related to service.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
of entitlement to service connection for right hip 
disability.  Therefore, no further development of this issue 
is required under the VCAA or the regulations implementing 
it.  

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2002).

Having reviewed the merits of this claim, the Board concludes 
that service connection is warranted for right hip 
disability.  In this regard the Board notes that the 
veteran's service medical records document complaints of 
right hip problems during veteran's military career.  The 
veteran was diagnosed with right trochanteric bursitis in 
August 1981 and received physical therapy.  The veteran has 
consistently indicated that he suffered from lower extremity 
joint pain during his military service.  The July 2003 VA 
examiner, having reviewed the veteran's claims folder and 
taken a comprehensive history, concluded that the veteran's 
right hip disability was etiologically related to his 
military service.  Accordingly, service connection is in 
order for right hip disability.



ORDER

Entitlement to service connection for right hip disability is 
granted.


REMAND

As noted previously, the VCAA was signed into law during the 
pendency of the veteran's claims.  In order to comply with 
the requirements of the VCAA and the implementing 
regulations, the Board undertook additional development of 
the veteran's claim of entitlement to service connection for 
left hip disability, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), which authorized the Board to obtain additional 
evidence, clarify evidence, correct a procedural defect and 
undertake additional action essential for a proper appellate 
decision.  In June 2003, the Board sent a letter to the 
veteran requesting him to provide pertinent medical records 
or provide the information and authorization necessary for 
the Board to obtain such records.  The Board informed the 
veteran that the information or evidence should be submitted 
within 30 days of the date of the Board's letter.  The Board 
then arranged for the veteran to undergo VA examinations of 
his claimed right and left hip disabilities.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit also held that the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorize the Board to render a 
decision not less than 30 days after providing the notice 
required under 38 U.S.C.A. § 5103(a), are invalid because 
they are contrary to 38 U.S.C.A. § 5103(b), which provide the 
claimant a period of one year in which to submit the 
requested evidence and information.  Id. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to service 
connection for left hip disability.  The 
RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's VCAA notice letter.  The RO 
should also inform the veteran that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claim prior to the expiration of the one-
year period unless the veteran waives the 
one-year response period.

2.  If the veteran identifies additional 
evidence and provides any necessary 
authorization, the RO should take 
appropriate steps to obtain such 
evidence.
 
3.  Upon completion of the above-directed 
development, the RO should undertake any 
other indicated development, to include 
affording the veteran with a VA 
examination of determine the nature and 
etiology of his claimed left hip 
disability, if appropriate.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for left hip disability in 
light of the evidence received since the 
issuance of the supplemental statement of 
the case in October 2001.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



